Citation Nr: 0637451	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
December 1963.  

In a May 2003 decision, the Board of Veterans' Appeals 
(Board) reopened and granted the veteran's claim for service 
connection for PTSD.  The Board then returned the claims file 
to the RO - which, in a July 2003 decision, assigned an 
initial 50 percent rating for the PTSD retroactively 
effective from July 15, 1999.  The veteran appealed, 
requesting a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

In her June 2003 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO with a local Decision Review 
Officer (DRO).  In June 2004, the RO notified her that she 
was scheduled for a DRO hearing in July 2004.  But in a July 
2004 letter, she cancelled her DRO hearing.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify her if further action is required on her part. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA 
potentially applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate her 
claim.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising her and her representative of 
information required to substantiate her claim, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion if necessary to make a decision on 
the claim.

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA regarding her claim for a higher initial rating for 
her PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

The veteran was not provided notice of the type of 
information and evidence needed to substantiate her initial, 
underlying claim for service connection, but that was 
inconsequential because service connection was still granted 
irrespective of this.  But she also has not received VCAA 
notice concerning the downstream disability rating and 
effective date elements of her claim, and this must be 
provided before deciding her appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. § 
5103(a) for the VA to inform a claimant of the information or 
evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error).  See, too, Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Additionally, while the Board realizes the veteran underwent 
a VA PTSD examination in February 2004, that was more than 
two years ago (indeed, almost three years now), and the 
report of that evaluation does not provide the objective 
clinical findings necessary to properly evaluate the current 
severity of this condition under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.125, 4.130, Diagnostic Code 9411 (2006).  To effectively 
evaluate her PTSD, more recent objective characterizations of 
the condition and its associated symptomatology are required.  
Her July 2004 statement, submitted several months after that 
February examination, suggested her PTSD had gotten worse.  
So she should be reexamined.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

An additional examination is especially important in this 
particular case because, as mentioned, the veteran timely 
appealed the rating initially assigned for her PTSD, just 
after establishing her entitlement to service connection for 
this condition.  So VA must consider whether her rating 
should be "staged" to compensate her for times since the 
effective date of her award when her PTSD may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.



Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a VCAA letter.  The 
letter must explain the information and 
evidence needed to establish both a 
higher disability rating and downstream 
effective date for the claim on appeal.  
See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument 
in response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding her claim.  The RO 
should then obtain any referenced 
records and associate them with the 
other evidence in the claims file.  If 
any request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of her service-connected PTSD under the 
applicable rating criteria.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the veteran's pertinent 
medical history.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he 
or she has reviewed the claims folder.  
The examiner should review the results 
of any testing prior to completion of 
the report and should detail the 
veteran's complaints and clinical 
findings, clinically correlating her 
complaints and findings to each 
diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to 
the service-connected PTSD, as opposed 
to symptoms referable to any other 
condition (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score represents.  
If possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annually, between 
July 1999 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to her PTSD 
- including insofar as whether the 
condition renders her incapable of 
securing and maintaining substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.



3.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not granted 
to her satisfaction, send her and her 
representative another supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


